Citation Nr: 1403695	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-34 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.   

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.


FINDINGS OF FACT

The most probative evidence of record shows that the Veteran's tinnitus was not present in service and is not related to service. 


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a January 2010 letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service personnel records, service treatment records, and available private and VA treatment records have been obtained.  In addition, the Veteran was provided with a VA examination in connection with the claim of entitlement to service connection for tinnitus.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed tinnitus as a result of acoustic trauma in service.  

In this case, competent evidence shows that the Veteran has tinnitus.  Specifically, the Veteran reported on VA examination in July 2012 that he had recurrent tinnitus.  The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is established. 

Having determined that the Veteran has a current disability, the remaining question before the Board is whether there is nexus between the currently diagnosed tinnitus and his service.  While the Veteran has reported that his tinnitus has been present for many years, he has not provided a clear history regarding onset of tinnitus in relation to service.  Rather, he asserts that his current tinnitus is causally related to in-service noise exposure.  Specifically, he reports exposure to hazardous noise levels from firearms and loud diesel engine and generator noise while assigned to an infantry unit for two years.  

Service treatment records in April 1994 documented routine hazardous noise exposure.  It was noted that he did were triple flange hearing protection.  Audiological testing in April 1994 showed no ear or hearing abnormalities.  On separation from service in June 1995, the Veteran denied a medical history of hearing loss or ear problems, and his hearing and ears were evaluated as normal.  The service treatment records do not reflect any complaints of findings consistent with tinnitus.  

On a January 2011 private audiological report, the Veteran reported a history of tinnitus for many years and that the ringing had become worse recently.  No opinion concerning the etiology of his tinnitus was provided.

On VA audiological examination in July 2012, the Veteran again reported a long standing tinnitus, but could not remember the exact date or circumstances of onset.  Following an examination of the Veteran and a review of the claims file, the examiner opined that tinnitus was less likely than not caused by or the result of military noise exposure.  The examiner explained that the service treatment records, to include the induction and separation examination reports, reflect normal hearing throughout the Veteran's military service.  Audiological testing in service, specifically on induction and separation audiological evaluations, failed to show significant shifts in thresholds.  The VA examiner's opinion is based on review of the claims folder and provided an adequate rationale for the conclusion.  There is no medical opinion to the contrary.  

Although the Veteran attributes his tinnitus to service, it does not necessarily follow that there is a relationship between his current tinnitus and his service.  In this case, the Board finds that the contemporaneous in-service evidence of record, considered with the post-service evidence of record, is of more probative and persuasive value that the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the Veteran is competent to attest to noise exposure in service and to the presence of tinnitus, as a lay person, he has not shown that he has specialized training sufficient to determine the etiology of tinnitus.  In this regard, tinnitus can have various etiologies, such as acoustic trauma, head trauma, diseases, ototoxic drugs, etc.  Whether the Veteran's current tinnitus is related to his military service requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  On this point, the only medical opinion of record is that of the VA examiner, who determined the Veteran's current tinnitus is not related to service.  The Board finds the VA examiner's opinion of significantly greater weight than the Veteran's lay assertion as to the etiology of his tinnitus.  Indeed, there is no medical opinion of record linking the Veteran's tinnitus to service.  

In summary, the most probative evidence indicates the Veteran's tinnitus is less likely than not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is denied. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


